 Case 3:20-cr-01741-JLS Document 48 Filed 04/19/21 PageID.89 Page 1 of 1



 1
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9
     United States Of America,                   CASE NO.: 20-CR-1741-JLS
10
                         Plaintiff,              Hon. Janis L. Sammartino
11
           v.                                    ORDER CONTINUING MOTION
12                                               HEARING/TRIAL SETTING
     Ana Cristina Casillas,
13
                         Defendant.
14
15
16         Pursuant to joint motion, IT IS HEREBY ORDERED that the Motion
17   Hearing/Trial Setting currently set for April 23, 2021 at 1:30 p.m. be continued to May
18   28, 2021 at 1:30 pm. Defendant shall file an acknowledgement of the new hearing date
19   by May 7, 2021.
20         The Court finds the delay attributable to the continuance to be excludable
21   pursuant to 18 U.S.C. § 3161(h)(1)(D) and in the interest of justice for the reasons set
22   forth in the Order of the Chief Judge No. 63-A.
23         IT IS SO ORDERED.
24   Dated: April 19, 2021
25
26
27
28
